TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00010-CR




                                Harold Curtis Biddie, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 7068, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In 1988, appellant Harold Curtis Biddie was convicted for aggravated sexual assault

and sentenced to ninety-nine years in prison. This conviction was affirmed. Biddie v. State,

No. 03-88-00180-CR (Tex. App.—Austin June 28, 1989, no pet.) (not designated for publication).

In 2001, Biddie filed a pro se motion for forensic DNA testing. The motion was granted, but the trial

court later determined that the test results were not exculpatory. This order was affirmed. In re

Biddie, No. 03-02-00633-CR (Tex. App.—Austin May 15, 2003, no pet.) (mem. op., not designated

for publication). In 2008, Biddie filed another pro se motion for forensic DNA testing, but the

motion was denied.      This order was affirmed.       In re Biddie, No. 03-08-00543-CR (Tex.

App.—Austin Dec. 22, 2010, no pet.) (mem. op., not designated for publication).

               On January 7, 2011, the Clerk received a pro se notice of appeal signed by Biddie.

The notice was filed and docketed under the number shown above. After being notified, the district
clerk filed a clerk’s record detailing the full history of cause number 7068. Biddie did not request

a reporter’s record and has not filed a brief.

               We find no indication in the clerk’s record that any appealable order has been entered

since the 2008 order denying DNA testing. In the absence of an appealable order, this Court is

without jurisdiction.

               The appeal is dismissed.




                                                 ____________________________________

                                                 J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: September 22, 2011

Do Not Publish




                                                    2